Citation Nr: 9904674	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling. 

3.  Entitlement to a compensable evaluation for cervicitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984, and from May to September 1994.  This appeal arises 
from September and November 1993 rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  The September 1993 rating decision 
denied entitlement to a rating in excess of 10 percent for a 
duodenal ulcer and denied entitlement to a compensable rating 
for cervicitis.  The November 1993 rating decision denied the 
veteran's petition to reopen a claim of entitlement to 
service connection for a back disorder.

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a December 1997 rating action increased the evaluation of the 
service connected ulcer disorder to 20 percent disabling, 
effective from June 11, 1993, and continued the prior denials 
of the remaining claims.


FINDINGS OF FACT

1.  The RO, by rating decision dated in May 1985, denied 
service connection for a back disorder.  The veteran did not 
perfect an appeal, and that decision became final.  The RO, 
by rating decision dated in January 1992, found that service 
connection for a back condition remained denied.  Following 
notification, the veteran did not file a timely appeal and 
that decision became final.

2.  The evidence added to the record since the RO's decision 
of January 1992 is either cumulative in nature or not 
material in that it does not indicate that a current back 
disorder is causally related to some incident of service.

3.  The veteran's service connected duodenal ulcer is 
manifested by no more than continuous moderate 
manifestations, with recurring episodes of severe symptoms 
two to three times per year; the medical findings do not show 
evidence of anemia or weight loss, and there is in fact no 
objective evidence of a current ulcer.

4.  The veteran's service connected cervicitis is currently 
asymptomatic and does not require continuous treatment.  


CONCLUSIONS OF LAW

1.  The RO denied service connection for a back disorder in 
January 1992; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.114, Code 7305 (1998).

3.  The criteria for a compensable rating for cervicitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, § 4.116, Code 7612 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder- New and Material Evidence

The RO, by rating decision dated in May 1985, denied service 
connection for a back disorder.  After issuance of a 
statement of the case, the veteran did not perfect an appeal, 
and that decision became final.  By rating decision dated in 
January 1992, the RO found that service connection for a back 
condition remained denied.  After appropriate notification, 
the veteran did not file a timely appeal and that decision 
became final.  To reopen the claim, the veteran must submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994); see also Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998)..

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

When the claim was last denied in January 1992, the evidence 
of record showed:  complaints of upper back pain during 
service in March 1981, with a diagnosis of strain, and X-ray 
which showed no significant abnormality; Normal back findings 
on the service separation examination in December 1983; no 
indication of a back disorder on VA examination in March 
1984; thoracis spine X-ray dated in January 1985 which showed 
no significant abnormality; a report of injury completed by 
the veteran, dated in December 1991, which referred to a back 
injury in January 1982.  

The January 1992 denial was based on the lack of objective 
findings of chronic back pathology during the veteran's 
period of service or for several years following service.  To 
be new and material, the evidence would have to objectively 
show that the veteran has a current chronic back disorder 
which is attributable to an inservice event.  

Relevant, non-duplicative evidence received since the RO's 
January 1992 rating decision consists of:  VA outpatient 
treatment records dated in the 1990's and showing diagnoses 
of low back pain; VA examination reports dated in August 1993 
showing diagnoses of chronic lumbosacral strain and myositis 
of the back. 

No objective medical evidence supporting an inservice onset 
of the veteran's low back has been received since the RO's 
last denial of the claim in January 1992.  The medical 
evidence submitted since that rating decision demonstrates 
postservice back complaints only.  The veteran has submitted 
her own statements to the effect that her back problems began 
during service in the early 1980's.  Ascertaining the 
etiology of a disorder is a medical question and the veteran, 
as a layperson, does not possess the expertise to make a 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Board has considered these 
statements, it must be noted that they are not supported by 
the objective evidence of record, which shows no back 
treatment following service until the 1990's, and as such are 
not found to be material.

While the veteran has submitted various items of evidence 
since the January 1992 rating decision, the evidence added to 
the record does not serve to provide a nexus between the 
veteran's current back pathology and her acute inservice back 
injury.  Therefore, the Board finds that new and material 
evidence has not been submitted and the veteran's petition to 
reopen her claim for service connection for a back disorder 
is denied.  

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing her 
that the current evidence does not show that the current back 
disorder is attributable to service.  

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Duodenal Ulcer

The service medical records show that the veteran was seen 
with gastrointestinal complaints on various occasions, and an 
ulcer deformity was demonstrated on one upper 
gastrointestinal series during service.  Service connection 
for duodenal ulcer was granted in May 1984.  A 10 percent 
evaluation was assigned from January 1984.  A December 1997 
rating decision increased the evaluation to 20 percent 
disabling, from June 1993.  The veteran contends that she is 
entitled to a higher evaluation.

The veteran's service-connected duodenal ulcer disease is 
evaluated under Code 7305.  The current 20 percent evaluation 
is appropriate where the evidence demonstrates a moderate 
disability, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent evaluation 
would require that the evidence show that the veteran's ulcer 
disability is moderately severe, with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. Part 4, § 
4.114, Code 7305 (1998).

A VA espophagogastroduodenoscopy in August 1996 found no 
evidence of ulcer.  A VA gastrointestinal examination was 
conducted in January 1997.  The veteran reported that she 
vomited occasionally, the last time being in August 1996.  
She occasionally brought up some blood, but not more than 
half a tablespoon.  She reported some dysphagia, both for 
liquids and solids, as well as some regurgitation.  She 
stated that she experienced constant daily burning of the 
stomach that temporarily disappeared when she took Mylanta 
(six or seven times per day) or when she took Zantac (twice 
per day).  The veteran reported that she was treated at the 
gastrointestinal clinic at the VA hospital for this problem, 
but that she at times had to go to the emergency room with 
very acute symptoms, the last time being in December 1996.  
The veteran reported that her bowel movements were regular, 
with constipation every other day.  Her appetite was good and 
her weight was stable.  On examination, the veteran was not 
anemic, she was not malnourished, and she had no nausea.  The 
diagnoses were history of duodenal ulcer; helicobacter pylori 
gastritis, questionable; and constipation.  The examiner 
stated that in his opinion the veteran was not seriously 
sick.  In August 1997, the veteran was treated for gastritis.  

The current findings are consistent with the present 20 
percent evaluation, which describes continuous moderate 
manifestations, with recurring episodes of severe symptoms 
two to three times per year.  The medical findings do not 
show evidence of anemia or weight loss, and there is in fact 
no objective evidence of a current ulcer; the veteran's 
symptoms have been medically associated, at least in part, 
with her nonservice connected gastritis.  In short, there is 
no indication in the medical record of the moderately severe 
level of disability from duodenal ulcer, with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, required for a 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.114, Code 7305 (1998).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (b) (West 1991); 38 C.F.R. § 3.102 
(1998).


Cervicitis

Service medical records showed a diagnosis of chronic 
cervicitis in 1981.  Service connection for history of 
cervicitis was granted in May 1984, and a noncompensable 
evaluation was assigned from January 1984.  That evaluation 
has been continued in subsequent rating actions.  The veteran 
contends that she is entitled to a compensable evaluation.

Disease or injury of the cervix is evaluated based upon the 
necessity of, or lack of requirement for, continuous 
treatment.  Specifically, a disease or injury of the cervix 
which does not require continuous treatment warrants a 
noncompensable disability rating.  Symptoms of a disease or 
injury of the cervix which require continuous treatment will 
result in the assignment of a 10 percent evaluation.  In 
addition, symptoms of a disease or injury of the cervix which 
are not controlled by continuous treatment warrant the 
assignment of a 30 percent disability rating.  38 C.F.R. § 
4.116, Code 7612 (1998).

A Pap smear in November 1996 was negative.  A VA gynecologic 
examination was conducted in January 1997.  Pelvic 
examination showed normal external genitalia, Bartholin, 
urethral and Skene's glands.  Examination of the cervix and 
vagina were negative.  The assessment was "[n]eg[ative] 
exam[ination] chronic cervicitis is a normal finding."  
Yearly Pap smears were recommended.  A February 1998 
gynecological examination also showed the veteran with no 
gynecological complaints and negative findings on 
examination.  

The medical evidence shows that the veteran does not 
currently have any cervical pathology.  No continuous 
treatment for cervicitis is required and the veteran is 
properly evaluated at the noncompensable level.  38 C.F.R. § 
4.116, Code 7612 (1998).  Because the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 (b) 
(West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, that 
benefit is denied.

An evaluation in excess of 20 percent for duodenal ulcer is 
denied.

A compensable evaluation for cervicitis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

